Exhibit 10.8

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of April 17, 2013, by and
between Hannon Armstrong Sustainable Infrastructure Capital, Inc., a Maryland
corporation (the “Company”), and J. Brendan Herron, Jr., residing at the address
set forth in the Company’s records (the “Executive”).

WHEREAS, Hannon Armstrong Capital, LLC, the entity through which the Company was
operating its business (“Hannon Armstrong”), and the Executive have previously
entered into that certain Employment Agreement dated September 1, 2011, under
which the Executive was employed as Executive Vice President and Chief Financial
Officer (the “Prior Employment Agreement”); and

WHEREAS, in connection with the initial public offering of the Company (the
“Company’s IPO”), the Company will engage in a series of transactions that will
enable the Company to qualify as a real estate investment trust for U.S. federal
income tax purposes and will result in Hannon Armstrong becoming a subsidiary of
the Company (collectively, the “Formation Transactions”); and

WHEREAS, the Company wishes to offer employment to the Executive, and the
Executive wishes to accept such offer on the terms set forth below, to be
effective as of the completion of the Company’s IPO and the Formation
Transactions, at which time the Prior Employment Agreement will automatically
terminate and this Agreement will become in effect; and

WHEREAS, the Company and the Executive are entering into an Indemnification
Agreement (the “Indemnification Agreement”) simultaneously herewith.

NOW THEREFORE, in consideration of the mutual covenants contained herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

1. Term. The Company hereby employs the Executive, and the Executive hereby
accepts such employment, for an initial term commencing as of the date on which
the Company’s IPO and the Formation Transactions are consummated (the
“Commencement Date”) and continuing for a four-year



--------------------------------------------------------------------------------

period (the “Initial Term”), unless sooner terminated in accordance with the
provisions of Section 4 or Section 5; with such employment to automatically
continue following the Initial Term for additional successive one-year periods
(each, a “Subsequent Term”) in accordance with the terms of this Agreement
(subject to termination as aforesaid) unless either party notifies the other
party in writing of its intention not to continue such employment at least 90
days prior to the expiration of the Initial Term or any Subsequent Term, as
applicable (the Initial Term, together with all Subsequent Terms hereunder,
shall hereinafter be referred to as the “Term”).

2. Duties. During the Term, the Executive shall be employed by the Company as
Executive Vice President and Chief Financial Officer of the Company, and, as
such, the Executive shall faithfully perform for the Company the duties of such
office and shall have such responsibilities and authority as are customary for
an Executive Vice President and Chief Financial Officer employed by a public
company of similar size and nature and shall report directly to the Chief
Executive Officer of the Company (the “CEO”). The Executive shall devote
substantially all of the Executive’s business time and effort to the performance
of the Executive’s duties hereunder; provided, however, that the Executive shall
be permitted to continue service as set forth in Exhibit A and, subject to the
approval of the Board of Directors of the Company (the “Board”), the Executive
may serve on the board of directors or trustees of any business corporation or
charitable organization and such service shall not be a violation of this
Agreement, provided that such other activities do not materially interfere with
the performance of the Executive’s duties hereunder.

3. Compensation.

3.1 Salary. The Company shall pay the Executive during the Term a salary at the
minimum rate of $295,000 per annum, in accordance with the customary payroll
practices of the Company applicable to senior executives from time to time. The
CEO shall make recommendations to the Compensation Committee of the Board (the
“Compensation Committee”) with respect to Executive’s Annual Salary on an annual
basis and the Compensation Committee shall review such recommendation 3 and
provide for any increase as it shall determine in its sole discretion (such
annual salary, the “Annual Salary”). Once increased, the Annual Salary shall not
thereafter be decreased.



--------------------------------------------------------------------------------

3.2 Bonus. For the Company’s 2013 fiscal year, the Executive shall be eligible
to receive a cash bonus with a target amount equal to 70% of Executive’s Annual
Salary (the “2013 Bonus”), subject to satisfaction of Company performance
measures as determined in the sole discretion of the Compensation Committee. For
each fiscal year during the Term following the 2013 fiscal year, the Executive
shall be eligible to receive a cash bonus with a target amount equal to at least
125% of Executive’s Annual Salary, subject to satisfaction of both Company and
individual performance goals as determined by the Compensation Committee (each,
an “Annual Bonus”). The 2013 Bonus and Annual Bonuses shall be paid in the
fiscal year following the fiscal year for which such bonuses are awarded, but in
all events shall be paid no later than March 15 of such following fiscal year.

3.3 Benefits - In General. Except with respect to benefits of a type otherwise
provided for under Section 3.4, the Executive shall be permitted during the Term
to participate in any group life, hospitalization and disability insurance
plans, health programs, equity incentive plans, long-term incentive programs,
401(k) and other retirement plans, fringe benefit programs and similar benefits
that may be available (currently or in the future) to other senior executives of
the Company generally, in each case to the extent that the Executive is eligible
under the terms of such plans or programs.

3.4 Vacation. Without limiting the generality of Section 3.3, the Executive
shall be entitled to paid vacation of 20 business days per year (to be taken at
reasonable times in accordance with the Company’s policies).

3.5 Equity Incentive Compensation.

(a) On the Commencement Date, the Executive shall be granted an award (the
“Initial Award”) consisting of 58,286 shares of restricted stock under the
Company’s 2013 equity incentive plan (the “Equity



--------------------------------------------------------------------------------

Incentive Plan”) and the respective award agreement (the “Award Agreement”). The
restricted stock granted on the Commencement Date will vest based on continued
service in four (4) equal annual installments following the Commencement Date,
with the final tranche 4 vesting on the 4th anniversary of the Commencement
Date. Dividends will be paid to Executive on vested and unvested shares of
restricted stock if and when dividends are paid to holders of Company common
stock generally. Following the Company’s 2013 Fiscal Year, the Executive shall
be eligible for regular annual grants of restricted stock, stock options or
other awards under the Equity Incentive Plan on such terms and in such amounts
(if any) as may be determined by the Compensation Committee in its sole
discretion. All (x) stock option, restricted stock and other stock-settled
equity-based awards granted to Executive shall provide to Executive the right to
direct the Company or an affiliate to satisfy the minimum statutory tax
withholding obligations arising with respect to such awards by withholding from
the shares that would otherwise be delivered such number of shares having a fair
market value equal to such minimum statutory tax withholding obligation and
(y) stock options granted to Executive shall permit the Executive to “net
exercise” the stock options by directing the Company to withhold from the number
of shares that would otherwise be issued upon exercise of the stock option such
number of shares having a fair market value as of the date of exercise equal to
the exercise price of the option (or portion thereof that the Executive has
elected to net exercise).

(b) Upon the effective date of a Change in Control (as defined below), all of
the Executive’s outstanding shares of restricted stock or other stock-based
compensation shall vest in full and become free of restrictions.

3.6 Expenses. The Company shall promptly pay or reimburse the Executive for all
ordinary and reasonable out-of-pocket expenses actually incurred (and, in the
case of reimbursement, paid) by the Executive during the Term in the performance
of the Executive’s services under this Agreement; provided that the Executive
documents such expenses with the properly completed forms as prescribed from
time to time by the Company in accordance with the Company’s policies, plans and
programs.



--------------------------------------------------------------------------------

4. Termination upon Death or Disability. If the Executive dies during the Term,
the Executive’s employment shall terminate effective as of the date of death. If
there is a good faith determination by the Board that the Executive has become
physically or mentally incapable of performing 5 the Executive’s duties under
this Agreement and such disability has disabled the Executive for a cumulative
period of 180 days within any 12-month period (a “Disability”), the Company
shall have the right after such determination and passage of time, to the extent
permitted by law, to terminate the employment of the Executive upon notice in
writing to the Executive.

4.1 Compensation due to Death. Upon the effective date of termination of
employment due to death , (i) the Executive’s estate or beneficiaries shall be
entitled to receive, in a lump sum payment (subject to Section 7.16 of this
Agreement) within 30 days following the effective date of Executive’s
termination of employment equal to: (x) Annual Salary, Annual Bonus, and other
benefits earned and accrued under this Agreement but not yet paid prior to the
effective date of termination (and reimbursement under this Agreement for
expenses incurred prior to the date of termination) (the “Accrued Benefits”) and
(y) a pro rata (based on the number of days employed up to the effective date of
termination in the applicable fiscal year) target Annual Bonus for the fiscal
year in which Executive’s termination occurs, calculated based on actual results
for such fiscal year, paid at the time that the Annual Bonus would otherwise be
paid in accordance with Section 3.2 hereof; (ii) for a period of 24 months after
the effective date of termination of employment, such continuing medical
benefits under the Company’s health plans and programs applicable to senior
executives of the Company generally as the Executive and the Executive’s
eligible beneficiaries would have received under this Agreement (and at such
costs to the Executive or the Executive’s estate, as applicable) in the absence
of such termination (but not taking into account any post-termination increases
in Annual Salary that may otherwise have occurred without regard to such
termination and that may have favorably affected such benefits) (or, if such
continuation of subsidized



--------------------------------------------------------------------------------

coverage would violate Section 105(h) of the Code, the Company will make monthly
payments to the Executive in an amount so that after payment of taxes on the
payments, the Executive retains an amount equal to the monthly premium he is
required to pay to continue the coverage); (iii) the Executive’s estate or
beneficiaries shall be entitled to receive the death benefits provided under any
group insurance plan offered by the Company; and (iv) with respect to (x) the
Initial Award, all outstanding shares of restricted stock shall vest and become
free of restrictions and (y) with respect to any outstanding 6 unvested
equity-based awards other than the Initial Award, a pro rata portion (based on
the number of days until death over 365) of any shares that would have vested
for the year of Executive’s death shall vest and become free of restrictions and
be exercisable in accordance with their terms, and any remaining portion of such
awards shall be forfeited unless otherwise provided in an applicable award
agreement, or as otherwise agreed by the Company.

4.2 Compensation due to Disability. Upon the effective date of termination of
employment due to Disability (i) the Executive shall be entitled to receive, in
a lump sum payment (subject to Section 7.16 of this Agreement) within 30 days
following the effective date of Executive’s termination of employment equal to:
(x) the Accrued Benefits and (y) the target Annual Bonus for the fiscal year in
which Executive’s termination occurs, calculated based on actual results for
such fiscal year, paid at the time that the Annual Bonus would otherwise be paid
in accordance with Section 3.2 hereof;

(ii) for a period of 24 months after the effective date of termination of
employment, such continuing medical benefits under the Company’s health plans
and programs applicable to senior executives of the Company generally as the
Executive and the Executive’s eligible beneficiaries would have received under
this Agreement (and at such costs to the Executive or the Executive’s estate, as
applicable) in the absence of such termination (but not taking into account any
post-termination increases in Annual Salary that may otherwise have occurred
without regard to such termination and that may have favorably affected such
benefits) (or, if such continuation of subsidized coverage would violate
Section 105(h) of the Code, the Company will make monthly payments to the
Executive in an amount so that after payment of taxes on



--------------------------------------------------------------------------------

the payments, the Executive retains an amount equal to the monthly premium that
the Executive is required to pay to continue the coverage); (iii) the Executive,
or the Executive’s estate or beneficiaries shall be entitled to receive the
disability benefits provided under any group insurance plan offered by the
Company; and (iv) with respect to (x) the Initial Award, all outstanding shares
of restricted stock shall vest and become free of restrictions and (y) with
respect to any outstanding unvested equity-based awards other than the Initial
Award, a pro rata portion (based on the number of days until Disability over
365) of any shares that would have vested for the year of Disability shall vest
and become free of restrictions and 7 be exercisable in accordance with their
terms, and any remaining portion of such awards shall be forfeited unless
otherwise provided in an applicable award agreement, or as otherwise agreed by
the Company.

5. Certain Terminations of Employment.

5.1 Termination by the Company for Cause; Termination by the Executive without
Good Reason.

(a) For purposes of this Agreement, “Cause” shall mean, the Executive’s:

(i) commission of, and indictment for or formal admission to, a felony involving
moral turpitude, deceit, dishonesty or fraud (but excluding traffic violations);

(ii) willful and material misconduct or gross misconduct in connection with the
performance of the Executive’s duties, including, without limitation,
embezzlement or the misappropriation of funds or property of the Company;

(iii) failure to adhere to the lawful directions of the CEO, to adhere to the
Company’s policies and practices or, as required in Section 2 hereof, to devote
substantially all of the Executive’s business time and efforts to the Company,
which failure continues for a period of 30 business days after written demand
for corrective action is delivered by the Company; or

(iv) material breach of (x) any covenant contained in Section 6 of this
Agreement; or

(y) the other terms and provisions of this Agreement and, in each case, failure
to cure such breach within 10 days following written notice from the Company
specifying such breach;



--------------------------------------------------------------------------------

provided, that the Company shall not be permitted to terminate the Executive for
Cause except on written notice given to the Executive at any time within 30 days
following the occurrence of any of the events described above (or, if later, the
Company’s knowledge thereof).

(b) The Company may terminate the Executive’s employment hereunder for Cause,
and the Executive may terminate the Executive’s employment on at least 30 days’
written notice. If the Company terminates the Executive for Cause, or the
Executive terminates the Executive’s employment and the termination by the
Executive is not covered by Section 4 or 5.2, the Executive shall receive the
Accrued Benefits in a lump sum payment (subject to Section 7.16 of this
Agreement) within 30 days following Executive’s termination of employment.

5.2 Termination by the Company without Cause; Termination by the Executive for
Good Reason; Expiration/Non-Renewal by the Company. 8

(a) For purposes of this Agreement, “Good Reason” shall mean the following,
unless consented to by the Executive:

(i) any change in job title or material diminution in the Executive’s roles and
responsibilities from those set forth in this Agreement (including, without
limitation, the assignment of duties materially inconsistent with Executive’s
position) that cause a reduction in the Executive’s Annual Salary or Annual
Bonus potential;

(ii) a material reduction in the Executive’s Annual Salary or Annual Bonus
potential;

(iii) a relocation of the Company’s headquarters outside a 30 mile radius of
Annapolis, MD or moving of the Executive’s office or place of performance from
the Company’s headquarters; or



--------------------------------------------------------------------------------

(iv) a material breach by the Company of this Agreement or any other material
agreement between the Executive and the Company. Notwithstanding the foregoing,
following a Change in Control, the definition of “Good Reason” as set forth
above shall be modified to delete all references to the term “material” (namely,
in Section 5.2(a)(i), Section 5.2(a)(ii) and Section 5.2(a)(iv)), and the
definition of “Good Reason” shall otherwise remain in effect as provided herein.
Furthermore, (x) Good Reason shall not be deemed to exist unless written notice
of termination on account thereof is given by the Executive no later than 60
days after the time at which the event or condition purportedly giving rise to
Good Reason first occurs or arises (or, if later, the Executive’s knowledge
thereof); and (y) if there exists (without regard to this clause (y)) an event
or condition that constitutes Good Reason (pursuant to Section 5.2(a)(i),
Section 5.2(a)(ii) or Section 5.2(a)(iv), the Company shall have 30 days from
the date written notice of such a termination is given by the Executive to cure
such event or condition and, if the Company does so, such event or condition
shall not constitute Good Reason hereunder.

(b) The Company may terminate the Executive’s employment at any time for any
reason or no reason. The Executive may terminate the Executive’s employment with
the Company at any time for any reason or no reason, and for Good Reason. If
(x) the Company terminates the Executive’s employment and the termination is not
covered by Section 4 or 5.1, (y) the Executive terminates the Executive’s
employment for Good Reason, or (z) the Executive’s termination of employment
results from the Company’s notice of non-renewal following the Initial Term or
any Subsequent Term in accordance 9 with Section 1, then (i) the Executive shall
be entitled to receive, in a lump sum payment (subject to Section 7.16 of this
Agreement) on the 30th day following the Executive’s termination of employment,
(A) the Accrued Benefits, and (B) an amount equal to two times the sum of
(x) the Executive’s Annual Salary and (y) an amount equal to the greater of
(1) the Executive’s average Annual Bonus actually received in respect of the
three fiscal years (or such fewer number of fiscal years with respect to which
Executive



--------------------------------------------------------------------------------

received an Annual Bonus) prior to the year of termination and (2) the
Executive’s target Annual Bonus for the fiscal year in which such termination of
employment occurs; (ii) for a period of 24 months after termination of
employment, such continuing medical benefits under the Company’s health plans
and programs applicable to senior executives of the Company generally as the
Executive would have received under this Agreement (and at such costs to the
Executive) in the absence of such termination (but not taking into account any
post-termination increases in Annual Salary that may otherwise have occurred
without regard to such termination and that may have affected such benefits)
(or, if such continuation of subsidized coverage would violate Section 105(h) of
the Code, the Company will make monthly payments to the Executive in an amount
so that after payment of taxes on the payments, the Executive retains an amount
equal to the monthly premium that the Executive is required to pay to continue
the coverage); and (iii) all outstanding equity (or equity-based) incentives and
awards held by the Executive shall thereupon immediately vest and become free of
restrictions and all stock options shall be exercisable in accordance with their
terms and shall not expire prior to the earlier of the term of such stock option
and the first anniversary after the date of termination (or, in the case of a
Change in Control, the earlier of the term of stock option and the third
anniversary of the Change in Control).

(c) Notwithstanding clause 5.2(b)(ii), (i) nothing herein shall restrict the
ability of the Company to amend or terminate the insurance, health and welfare
plans and programs referred to in such clause 5.2(b)(ii) from time to time in
its sole discretion, provided that any such amendments or termination are made
applicable generally on the same terms to all actively employed senior
executives of the Company and does not result in a proportionately greater
reduction in the rights of or benefits to the Executive compared with any other
officers of the Company, but the Company may not reduce benefits 10 already
earned and accrued by, but not yet paid to, the Executive and (ii) the Company
shall in no event be required to provide any benefits otherwise required by such
clause 5.2(b)(ii) after such time as the Executive becomes entitled to receive
benefits of the same type and at least as favorable to the Executive from
another employer or recipient of the Executive’s services (such entitlement
being determined without regard to any individual waivers or other similar
arrangements).



--------------------------------------------------------------------------------

(d) Notwithstanding any other provision of this Agreement, the Company shall not
be required to make the payments and provide the benefits provided for under
Section 5.2(b) unless the Executive executes and delivers to the Company a
waiver and release substantially in the form attached hereto as Exhibit B and
such waiver and release becomes effective and irrevocable within 21 days
following the date of termination; provided, that the Company shall have
provided the Executive with such waiver and release within 10 business days
following the Executive’s termination of employment.

(e) For purposes of this Agreement, “Change in Control” shall have the same
meaning as prescribed in the Equity Incentive Plan.

(f) No Mitigation. The Company agrees that, if the Executive’s employment is
terminated during the Term, the Executive is not required to seek other
employment or to attempt in any way to reduce any amounts payable to the
Executive by the Company.

6. Covenants of the Executive.

6.1 Covenant Against Competition; Other Covenants. The Executive acknowledges
that (i) the principal business of the Company (which expressly includes for
purposes of this Section 6 (and any related enforcement provisions hereof), its
successors and assigns) is to provide debt and equity financing for sustainable
infrastructure projects that increase energy efficiency, provide cleaner energy
sources, positively impact the environment and make more efficient use of
natural resources (such businesses, and any and all other businesses in which,
at the time of the Executive’s termination, the Company is actively and
regularly engaged or actively pursuing, herein being collectively referred to as
the “Business”); (ii) the Company is one of the limited number of persons who
have developed such a business; (iii) the Company’s Business is national in
scope; (iv) the Executive’s work for the Company has 11 given and will continue
to give him access to the confidential affairs and proprietary information of
the



--------------------------------------------------------------------------------

Company; (v) the covenants and agreements of the Executive contained in this
Section 6 are essential to the business and goodwill of the Company; and
(vi) the Company would not have entered into this Agreement but for the
covenants and agreements set forth in this Section 6. Accordingly, the Executive
covenants and agrees that:

(a) By and in consideration of the salary and benefits to be provided by the
Company hereunder, including the severance arrangements set forth herein, and
further in consideration of the Executive’s exposure to the proprietary
information of the Company, the Executive covenants and agrees that, during the
period commencing on the date hereof and ending 12 months following the date
upon which the Executive shall cease to be an employee of the Company and its
affiliates (the “Restricted Period”), the Executive shall not in the Restricted
Territory (as defined below), directly or indirectly, whether as an owner,
partner, shareholder, principal, agent, employee, consultant or in any other
relationship or capacity, (i) engage in the Business (other than for the Company
or its affiliates) or otherwise compete with the Company or its subsidiaries in
the Business or (ii) render to a person, corporation, partnership or other
entity engaged in the Business the same services that the Executive renders to
the Company; provided, however, that, notwithstanding the foregoing, (A) the
Executive may invest in securities of any entity, solely for investment purposes
and without participating in the business thereof, if (x) such securities are
listed on any national securities exchange, (y) the Executive is not a
controlling person of, or a member of a group which controls, such entity, and
(z) the Executive does not, directly or indirectly, own 5% or more of any class
of securities of such entity; and (B) the Executive may continue to serve on any
board of directors on which the Executive was serving as of the date of the
Executive’s termination of employment; and (C) the Executive may be employed by
or provide services for a company (a “Conglomerate”) with multiple lines of
businesses, including a line of business competitive with the Company, so long
as the following conditions are satisfied: (w) the Conglomerate derives less
than ten percent (10%) of its total annual revenue from the line of business
that is competitive



--------------------------------------------------------------------------------

with the Company (the “Competitive Division”), (x) the Executive is employed by
or provides services to 12 a line of business of Conglomerate that is not
competitive with the Company; and (y) the Executive does not perform services
for the Competitive Division; and (z) the Executive (A) provides the Company
with advance notice of such employment or service and (B) informs the
Conglomerate in writing of its obligations under this Section 6.

For purposes of this Agreement, the “Restricted Territory” shall mean any
(i) state in the United States and (ii) foreign country or jurisdiction, in the
case of clause (i) or (ii), in which the Company (x) is actively conducting the
Business during the Term or (y) has initiated a plan adopted by the Board to
conduct the Business in the two years following the Term.

(b) During and after the Term, the Executive shall keep secret and retain in
strictest confidence, and shall not use for the Executive’s benefit or the
benefit of others, except in connection with the business and affairs of the
Company and its affiliates, all non-public confidential matters relating to the
Company’s Business and the business of any of its affiliates and to the Company
and any of its affiliates, learned by the Executive heretofore or hereafter
directly or indirectly from the Company or any of its affiliates (the
“Confidential Company Information”), and shall not disclose such Confidential
Company Information to anyone outside of the Company except in the course of the
Executive’s duties or with the CEO’s express written consent. Confidential
Company Information does not include information which is at the time of receipt
or thereafter becomes publicly known through no wrongful act of the Executive or
is received from a third party not under an obligation to keep such information
confidential and without breach of this Agreement or which is independently
developed or obtained by the Executive on the Executive’s own time without
reliance upon any confidential information of the Company or use of any Company
resources. Notwithstanding anything in this agreement to the contrary, the
Executive may disclose Confidential Company Information where the Executive is
required to do so by law, regulation, court order, subpoena, summons or other
valid legal process; provided, that the Executive, so long as



--------------------------------------------------------------------------------

legally permitted to do so, first (i) promptly notifies the Company, (ii) uses
commercially reasonable efforts to consult with the Company with respect to and
in advance of the disclosure thereof, and (iii) 13 reasonably cooperates with
the Company to narrow the scope of the disclosure required to be made, in each
case, solely at the Company’s expense.

(c) During the Restricted Period, the Executive shall not, without the Company’s
prior written consent, directly or indirectly, (i) solicit or encourage to leave
the employment or other service of the Company or any of its subsidiaries, any
person or entity who is or was during the 6-month period preceding the
Executive’s termination of employment, an employee, agent or independent
contractor of the Company or any of its subsidiaries. During the Restricted
Period, the Executive shall not, whether for the Executive’s own account or for
the account of any other person, firm, corporation or other business
organization, solicit for a competing business or intentionally interfere with
the Company’s or any of its subsidiaries’ relationship with, or endeavor to
entice away from the Company for a competing business, any person who is or was
during the 6-month period preceding the Executive’s termination of employment, a
customer, client, agent, or independent contractor of the Company or any of its
subsidiaries. For purposes hereof, “customer” and “client,” as such terms relate
to government customers, mean the program office to which the Company is or was
providing any goods or services as of the date hereof or during the one-year
period prior to the date hereof.

(d) All memoranda, notes, lists, records, property and any other tangible
product and documents (and all copies thereof), whether visually perceptible,
machine-readable or otherwise, made, produced or compiled by the Executive or
made available to the Executive containing Confidential Company Information
(i) shall at all times be the property of the Company (and, as applicable, any
affiliates) and shall be delivered to the Company at any time upon its request,
and (ii) upon the Executive’s termination of employment, shall be promptly
returned to the Company. This section shall not apply to materials that the
Executive possessed prior to the Executive’s business relationship with the
Company, to the Executive’s personal effects and documents, and to materials
prepared by the Executive for the purposes of seeking legal or other
professional advice.



--------------------------------------------------------------------------------

(e) At no time during the Executive’s employment by the Company or at any time
thereafter shall the Executive or any representative of the Company publish any
statement or make any 14 statement under circumstances reasonably likely to
become public that is critical of the other party, or in any way otherwise be
materially injurious to the Business or reputation of the other party, unless
otherwise required by applicable law or regulation or by judicial order.

6.2 Rights and Remedies upon Breach.

(a) The parties hereto acknowledge and agree that any breach of any of the
provisions of Section 6.1 or any subparts thereof (individually or collectively,
the “Restrictive Covenants”) may result in irreparable injury and damage for
which money damages would not provide an adequate remedy. Therefore, if either
party breaches, or threatens to commit a breach of, any of the provisions of
Section 6.1 or any subpart thereof, the other party and its affiliates, in
addition to, and not in lieu of, any other rights and remedies available to the
other party and its affiliates under law or in equity (including, without
limitation, the recovery of damages), shall have the right and remedy to seek to
have the Restrictive Covenants or other obligations herein specifically enforced
(without posting bond and without the need to prove damages) by any court having
equity jurisdiction, including, without limitation, the right to seek an entry
of restraining orders and injunctions (preliminary, mandatory, temporary and
permanent) against violations, whether or not then continuing, of such
covenants.

(b) The Executive agrees that the provisions of Section 6.1 of this Agreement
and each subsection thereof are reasonably necessary for the protection of the
Company’s legitimate business interests and if enforced, will not prevent the
Executive from obtaining gainful employment should the Executive’s employment
with the Company end. The Executive agrees that in any action seeking specific
performance or other equitable relief, the Executive will not assert or contend
that any of the provisions of this Section 6 are unreasonable or otherwise
unenforceable as drafted. The existence of any claim or cause of action by the
Executive, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement of the Restrictive Covenants.



--------------------------------------------------------------------------------

7. Other Provisions.

7.1 Severability. The Executive acknowledges and agrees that (i) the Executive
has had an opportunity to seek advice of counsel in connection with this
Agreement and (ii) the Restrictive 15 Covenants are reasonable in geographical
and temporal scope and in all other respects as drafted. If it is determined
that any of the provisions of this Agreement, including, without limitation, any
of the Restrictive Covenants, or any part thereof, is invalid or unenforceable,
the remainder of the provisions of this Agreement shall not thereby be affected
and shall be given full effect, without regard to the invalid portions.

7.2 Duration and Scope of Covenants. If any court or other decision-maker of
competent jurisdiction determines that any of the Executive’s covenants
contained in this Agreement, including, without limitation, any of the
Restrictive Covenants, or any part thereof, is unenforceable because of the
duration or geographical scope of such provision, then the duration or scope of
such provision, as the case may be, shall be reduced so that such provision
becomes enforceable and, in its reduced form, such provision shall then be
enforceable and shall be enforced.

7.3 Enforceability; Jurisdiction; Arbitration.

(a) The Company and the Executive intend to and hereby confer jurisdiction to
enforce the Restrictive Covenants set forth in Section 6 upon the courts of any
jurisdiction within the geographical scope of the Restrictive Covenants. If the
courts of any one or more of such jurisdictions hold the Restrictive Covenants
wholly unenforceable by reason of breadth of scope or otherwise it is the
intention of the Company and the Executive that such determination not bar or in
any way affect the Company’s right, or the right of any of its affiliates, to
the relief provided above in the courts of any other jurisdiction within the
geographical scope of such Restrictive Covenants, as to breaches of such
Restrictive Covenants in such other respective jurisdictions, such Restrictive
Covenants as they relate to



--------------------------------------------------------------------------------

each jurisdiction’s being, for this purpose, severable, diverse and independent
covenants, subject, where appropriate, to the doctrine of res judicata. The
parties hereby agree to waive any right to a trial by jury for any and all
disputes hereunder (whether or not relating to the Restricted Covenants).

(b) Any controversy or claim arising out of or relating to this Agreement or the
breach of this Agreement (other than a controversy or claim arising under
Section 6, to the extent necessary for the Company (or its affiliates, where
applicable) to avail itself of the rights and remedies 16 referred to in
Section 6.2) that is not resolved by the Executive and the Company (or its
affiliates, where applicable) shall be submitted to arbitration in Maryland in
accordance with Maryland law and the employment arbitration rules and procedures
of the American Arbitration Association, before an arbitrator experienced in
employment disputes who is licensed to practice law in the State of Maryland.
The determination of the arbitrator shall be conclusive and binding on the
Company (or its affiliates, where applicable) and the Executive and judgment may
be entered on the arbitrator(s)’ award in any court having jurisdiction. The
arbitration shall be held in Annapolis, Maryland.

7.4 Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered personally, sent by facsimile
transmission or sent by certified, registered or express mail, or overnight
courier, postage prepaid. Any such notice shall be deemed given when so
delivered personally, sent by facsimile transmission or, if mailed, five days
after the date of deposit in the United States mails as follows:

(i) If to the Company, to:

Hannon Armstrong Sustainable Infrastructure Capital, Inc. 1906 Towne Centre Blvd
Suite 370 Annapolis, Maryland 21401 Attention: General Counsel

(ii) If to the Executive, to the address in the records of the Company.

Any such person may by notice given in accordance with this Section 7.4 to the
other parties hereto designate another address or person for receipt by such
person of notices hereunder.



--------------------------------------------------------------------------------

7.5 Entire Agreement. This Agreement, together with the Indemnification
Agreement and the Award Agreements contain the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto, including, without
limitation, the Prior Employment Agreement.

7.6 Waivers and Amendments. This Agreement may be amended, superseded, canceled,
renewed or extended, and the terms hereof may be waived, only by a written
instrument signed 17 by the parties or, in the case of a waiver, by the party
waiving compliance. Except as expressly provided herein, no delay on the part of
any party in exercising any right, power or privilege hereunder shall operate as
a waiver thereof, nor shall any waiver on the part of any party of any such
right, power or privilege nor any single or partial exercise of any such right,
power or privilege, preclude any other or further exercise thereof or the
exercise of any other such right, power or privilege.

7.7 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF MARYLAND WITHOUT REGARD TO ANY
PRINCIPLES OF CONFLICTS OF LAW WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF
ANY JURISDICTION OTHER THAN THE STATE OF MARYLAND.

7.8 Assignment. This Agreement, and the Executive’s rights and obligations
hereunder, may not be assigned by the Executive; any purported assignment by the
Executive in violation hereof shall be null and void. Except as otherwise
provided by operation of law, in the event of any sale, transfer or other
disposition of all or substantially all of the Company’s assets or business,
whether by merger, consolidation or otherwise, the Company may assign this
Agreement and its rights hereunder, provided that the successor or purchaser
agrees, as a condition of such transaction, to assume all of the Company’s
obligations hereunder.

7.9 Withholding. The Company shall be entitled to withhold from any payments or
deemed payments any amount of tax withholding it determines to be required by
law.



--------------------------------------------------------------------------------

7.10 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors, permitted assigns,
heirs, executors and legal representatives.

7.11 Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original but all such counterparts together shall constitute one and the same
instrument. Each counterpart may consist of two copies hereof each signed by one
of the parties hereto. 18

7.12 Survival. Anything contained in this Agreement to the contrary
notwithstanding, the provisions of Sections 4, 5, 6, and 7, shall survive any
termination of the Executive’s employment hereunder and continue in full force
until performance of the obligations thereunder, if any, in accordance with
their respective terms.

7.13 Existing Agreements. The Executive represents to the Company that the
Executive is not subject or a party to any employment or consulting agreement,
non-competition covenant or other agreement, covenant or understanding which
might prohibit the Executive from executing this Agreement or limit the
Executive’s ability to fulfill the Executive’s responsibilities hereunder.

7.14 Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.

7.15 Parachute Payments. If there is a change in ownership or control of the
Company that would cause any payment or distribution by the Company or any other
person or entity to the Executive or for the Executive’s benefit (whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise) (a “Payment”) to be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”) (such
excise tax, together with any interest or penalties incurred by the Executive
with respect to such excise tax, the “Excise Tax”), then the Executive will
receive the greatest of the following, whichever gives the Executive the highest
net after-tax amount (after taking into account federal, state, local and social
security taxes): (a) the Payments or (b) one dollar less than the amount of the
Payments that would subject the Executive to the Excise Tax (the “Safe



--------------------------------------------------------------------------------

Harbor Amount”). If a reduction in the Payments is necessary so that the
Payments equal the Safe Harbor Amount and none of the Payments constitutes
non-qualified deferred compensation (within the meaning of Section 409A of the
Code), then the reduction shall occur in the manner the Executive elects in
writing prior to the date of payment. If any Payment constitutes non-qualified
deferred compensation or if the Executive fails to elect an order, then the
Payments to be reduced will be determined in a manner which has the least
economic cost to the Executive and, to the extent the economic cost is
equivalent, will be reduced in the inverse order of when payment would have 19
been made to the Executive, until the reduction is achieved. All determinations
required to be made under this Section 7.15, including whether and when the Safe
Harbor Amount is required and the amount of the reduction of the Payments and
the assumptions to be utilized in arriving at such determination, shall be made
by a certified public accounting firm designated by the Company (the “Accounting
Firm”). All fees and expenses of the Accounting Firm shall be borne solely by
the Company. Any determination by the Accounting Firm shall be binding upon
Company and the Executive.

7.16 Section 409A Compliance. Any payments under this Agreement that are deemed
to be deferred compensation subject to the requirements of Section 409A of the
Code are intended to comply with the requirements of Section 409A and this
Agreement shall be interpreted accordingly. To this end and notwithstanding any
other provision of this Agreement to the contrary, if at the time of the
Executive’s termination of employment with the Company, (i) the Company’s
securities are publicly traded on an established securities market;
(ii) Executive is a “specified employee” (as defined in Section 409A); and
(iii) the deferral of the commencement of any payments or benefits otherwise
payable pursuant to this Agreement as a result of such termination of employment
is necessary in order to prevent any accelerated or additional tax under
Section 409A, then the Company will defer the commencement of such payments
(without any reduction in amount ultimately paid or provided to the Executive)
that are not paid within the short-term deferral rule under Section 409A (and
any regulations thereunder) or within the “involuntary separation” exemption of
Treasury Regulation § 1.409A-1(b)(9)(iii). Such deferral shall last



--------------------------------------------------------------------------------

until the date that is six months following the Executive’s termination of
employment with the Company (or the earliest date as is permitted under
Section 409A). Any amounts the payment of which are so deferred shall be paid in
a lump sum payment within 10 days after the end of such deferral period. If the
Executive dies during the deferral period prior to the payment of any deferred
amount, then the unpaid deferred amount shall be paid to the personal
representative of the Executive’s estate within 60 days after the date of the
Executive’s death. For purposes of Section 409A, the Executive’s right to
receive installment payments pursuant to this Agreement including, without
limitation, each COBRA (Consolidated Omnibus Budget Reconciliation Act)
continuation reimbursement shall be treated as a right 20 to receive a series of
separate and distinct payments. The Executive will be deemed to have a date of
termination for purposes of determining the timing of any payments or benefits
hereunder that are classified as deferred compensation only upon a “separation
from service” within the meaning of Section 409A. Any amount that the Executive
is entitled to be reimbursed under this Agreement will be reimbursed to the
Executive as promptly as practical and in any event not later than the last day
of the calendar year after the calendar year in which the expenses are incurred,
any right to reimbursement or in kind benefits will not be subject to
liquidation or exchange for another benefit, and the amount of the expenses
eligible for reimbursement during any taxable year will not affect the amount of
expenses eligible for reimbursement in any other taxable year. Whenever a
payment under this Agreement specifies a payment period with reference to a
number of days (e.g., “payment shall be made within 30 days following the date
of termination”), the actual date of payment within the specified period shall
be within the sole discretion of the Company.

The parties agree to consider any amendments or modifications to this Agreement
or any other compensation arrangement between the parties, as reasonably
requested by the other party, that is necessary to cause such agreement or
arrangement to comply with Section 409A (or an exception thereto), provided that
such proposed amendment or modification does not change the economics of the
agreement or arrangement and does not provide for any additional cost to either
party. Notwithstanding



--------------------------------------------------------------------------------

the foregoing, the parties will not be obligated to make any amendment or
modification and the Company makes no representation or warranty with respect to
compliance with Section 409A and shall have no liability to the Executive or any
other person if any provision of this Agreement or such other arrangement are
determined to constitute deferred compensation subject to Section 409A that does
not satisfy an exemption from, or the conditions of, such Section.

IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.

 

HANNON ARMSTRONG SUSTAINABLE INFRASTRUCTURE CAPITAL, INC.

By:

 

/s/ Jeffrey W. Eckel

 

Name: Jeffrey W. Eckel

Title:   President and Chief Officer

J. BRENDAN HERRON JR.

/s/ J. Brendan Herron Jr.

[remainder of the page left purposefully blank]



--------------------------------------------------------------------------------

EXHIBIT A

[Intentionally left blank]



--------------------------------------------------------------------------------

EXHIBIT B

Form of Waiver and Release

This Waiver and General Release of all Claims (this “Agreement”) is entered into
by [                    ] (the “Executive”) and Hannon Armstrong Sustainable
Infrastructure Capital, Inc., a Maryland corporation (the “Company”), effective
as of [DATE] (the “Effective Date”).

In consideration of the promises set forth in the Employment Agreement between
the Executive and the Company, dated [            ], 2013 (the “Employment
Agreement”), the Executive and the Company agree as follows:

1. General Releases and Waivers of Claims.

(a) Executive’s Release of Company. In consideration of the payments and
benefits provided to the Executive under Section 5.2(b) of the Employment
Agreement and after consultation with counsel, the Executive (or the Executive’s
estate, as applicable) hereby irrevocably and unconditionally releases and
forever discharges the Company and its past, present and future parent entities,
subsidiaries, divisions, affiliates and related business entities, any of its or
their successors and assigns, assets, employee benefit plans or funds, and any
of its or their respective past, present and/or future directors, officers,
fiduciaries, agents, trustees, administrators, managers, supervisors,
stockholders, employees and assigns, whether acting on behalf of the Company or
in their individual capacities (collectively, “Company Parties”) from any and
all claims, actions, causes of action, rights, judgments, obligations, damages,
demands, accountings or liabilities of whatever kind or character (collectively,
“Claims”), including, without limitation, any Claims under any federal, state,
local or foreign law, that the Executive (or the Executive’s estate, as
applicable) may have, or in the future may possess, arising out of the
Executive’s employment relationship with and service as an employee, officer or
director of the Company, and the termination of such relationship or service;
provided, however, that the Executive (or the Executive’s estate, as applicable)
does not release, discharge or waive (A) any rights to payments and benefits
provided under the Employment Agreement, (B) any right the Executive (or the
Executive’s estate, as applicable) may have to enforce this Agreement, the Award
Agreements or the Employment



--------------------------------------------------------------------------------

Agreement, (C) the Executive’s rights under the Indemnification Agreement and
rights to indemnification and advancement of expenses in accordance with the
Company’s certificate of incorporation, bylaws or other corporate governance
document, or any applicable insurance policy, (D) any claims for benefits under
any employee benefit or pension plan of the Company Parties subject to the terms
and conditions of such plan and applicable law including, without limitation,
any such claims under the Employee Retirement Income Security Act of 1974, or
(E) any right or claim that the Executive (or the Executive’s estate, as
applicable) may have to obtain contributions as permitted by applicable law in
an action in which both the Executive on the one hand or any Company Party on
the other hand are held jointly liable.

(b) Executive’s Specific Release of ADEA Claims. In further consideration of the
payments and benefits provided to the Executive under Section 5.2(b) of the
Employment Agreement, the Executive hereby unconditionally release and forever
discharge the Company Parties from any and all Claims that the Executive may
have as of the date the Executive signs this Agreement arising under the Federal
Age Discrimination in Employment Act of 1967, as amended, and the applicable
rules and regulations promulgated thereunder (“ADEA”). By signing this
Agreement, the Executive hereby acknowledges and confirms the following: (i) the
Executive was advised by the Company in connection with the Executive’s
termination to consult with an attorney of the Executive’s choice prior to
signing this Agreement and to have such attorney explain to the Executive the
terms of this Agreement, including, without limitation, the terms relating to
the Executive’s release of claims arising under ADEA, and the Executive has been
given the opportunity to do so; (ii) the Executive was given a period of not
fewer than 21 days to consider the terms of this Agreement and to consult with
an attorney of the Executive’s choosing with respect thereto; and (iii) the
Executive knowingly and voluntarily accepts the terms of this Agreement. The
Executive also understands that the Executive has seven days following the date
on which the Executive signs this Agreement within which to revoke the release
contained in this paragraph, by providing the Company a written notice of the
Executive’s revocation of the release and waiver contained in this paragraph.



--------------------------------------------------------------------------------

(c) No Assignment. The Executive (or the Executive’s estate, as applicable)
represents and warrants that the Executive (or the Executive’s estate, as
applicable) has not assigned any of the Claims being released under this
Agreement.

2. Waiver of Relief. The Executive (or the Executive’s estate, as applicable)
acknowledges and agrees that by virtue of the foregoing, the Executive (or the
Executive’s estate, as applicable) has waived any relief available to him/it
(including without limitation, monetary damages and equitable relief, and
reinstatement) under any of the Claims waived in paragraph 2. Therefore the
Executive (or the Executive’s estate, as applicable) agrees that he/it will not
accept any award or settlement from any source or proceeding (including but not
limited to any proceeding brought by any other person or by any government
agency) with respect to any Claim or right waived in this Agreement. Nothing in
this Agreement shall be construed to prevent the Executive (or the Executive’s
estate, as applicable) from cooperating with or participating in an
investigation conducted by, any governmental agency, to the extent required or
permitted by law.

3. Severability Clause. In the event any provision or part of this Agreement is
found to be invalid or unenforceable, only that particular provision or part so
found, and not the entire Agreement, will be inoperative.

4. Non-admission. Nothing contained in this Agreement will be deemed or
construed as an admission of wrongdoing or liability on the part of the Company
or any other Company Party or the Executive.

5. Governing Law. All matters affecting this Agreement, including the validity
thereof, are to be governed by, and interpreted and construed in accordance
with, the laws of the State of Maryland applicable to contracts executed in and
to be performed in that State.

6. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be resolved in accordance with Section 7.3 of the
Employment Agreement.

7. Notices. All notices or communications hereunder shall be made in accordance
with Section 7.4 of the Employment Agreement.



--------------------------------------------------------------------------------

THE EXECUTIVE (OR HIS ESTATE, AS APPLICABLE) ACKNOWLEDGES THAT HE HAS READ THIS
AGREEMENT AND THAT HE/it FULLY KNOWS, UNDERSTANDS AND APPRECIATES ITS CONTENTS,
AND THAT HE/it HEREBY EXECUTES THE SAME AND MAKES THIS AGREEMENT AND THE RELEASE
AND AGREEMENTS PROVIDED FOR HEREIN VOLUNTARILY AND OF HIS/its OWN FREE WILL.

 

J. BRENDAN HERRON JR.

/s/ J. Brendan Herron Jr.

Date: April 17, 2013

HANNON ARMSTRONG SUSTAINABLE INFRASTRUCTURE CAPITAL, INC.

 

By:  

/s/ Jeffrey W. Eckel

  Name:   Jeffrey W. Eckel   Title:   President and Chief Executive Officer